UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6770


ALEJANDRO MARTINEZ-MATA,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00010-REP)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alejandro Martinez-Mata, Appellant Pro Se. Gurney Wingate Grant,
II, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alejandro Martinez-Mata appeals the district court’s order

denying his motion for the return of property pursuant to Fed. R.

Crim. P. 41(g).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     United States v. Martinez-Mata, No. 3:14-cv-

00010-REP (E.D. Va. Oct. 24, 2014). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                  2